       Case 4:19-cv-00376 Document 1 Filed 05/23/19 Page 1 of 6 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    PLANO DIVISION

 TAMMY PINSON,                                   §
                                                 §
        Plaintiff,                               §
                                                 §
                                                 §
 -v-                                             §                              Civil Action No.
                                                 §
                                                 §
 PLANO INDEPENDENT                               §
 SCHOOL DISTRICT,                                §
                                                 §
        Defendant.                               §




                            PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

        NOW COMES TAMMY PINSON, and files this, her Plaintiff’s Original Complaint.

                                               I.
                                            PARTIES

        1.      Plaintiff Tammy Pinson is an individual who resides in Collin County, Texas.

        2.      Defendant Plano Independent School District is a public independent school district

and political subsidiary of the State of Texas. It may be served with process by serving

Superintendent Sara Bonser at 2700 West 15th Street, Plano, TX 75075.

                                            II.
                                 JURISDICTION AND VENUE




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND - Page 1
      Case 4:19-cv-00376 Document 1 Filed 05/23/19 Page 2 of 6 PageID #: 2



       3.      This Court has original jurisdiction to hear this complaint and to adjudicate the

claims stated herein under 28 U.S.C. § 1331, this action is brought under 42 U.S.C. § 2000e-2(a),

and Texas Labor Code Chapter 21.

       4.      Venue is appropriate with this Court because the acts giving rise to this lawsuit

occurred in this District in Collin County, Texas, and Defendant is subject to personal jurisdiction

in Texas.

                                      III.
                     EXHAUSTION OF ADMINISTRATIVE REMEDIES

       5.      Prior to filing this action, Ms. Pinson timely filed her written charge asserting

discrimination with the Equal Employment Opportunity Commission (“EEOC”) within the

appropriate number of days. In conformance with the law and EEOC’s “right to sue” letter, Ms.

Pinson filed this action in Federal District Court for the Eastern District of Texas prior to the

expiration of ninety (90) days from the date of receiving her right to sue letter. Ms. Pinson has

exhausted all administrative remedies; therefore all conditions precedent to Ms. Pinson maintain

this civil action have accrued, occurred, or been waived. Jones v. Robinson Prop. Grp., L.P. 427

F.3d 987, 992 (5th Cir. 2005).

                                           IV.
                                    STATEMENT OF FACTS

       6.      Ms. Pinson was employed by Defendant as a Teacher Assistant with Guinn Special

Programs Center (“Guinn”). Ms. Pinson maintained her position until her employment contract

was not renewed for 2014.

       7.      In 2012, Ms. Pinson was a divorcee with children from her pervious marriage. She

became friendly with a teacher at Guinn who was also a divorcee with children named Sheila. The

women soon began a plutonic friendship as a result of similar life paths and common interests.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND - Page 2
      Case 4:19-cv-00376 Document 1 Filed 05/23/19 Page 3 of 6 PageID #: 3



       8.      In 2012, ISSIAH BLAKELY, a male co-worker at Guinn, began to perpetuate a

rumor among faculty and staff that Ms. Pinson was really a homosexual female who had an

attraction for her co-worker and friend Sheila. At the start of Issiah’s rumor, Ms. Pinson had never

been in a relationship with someone of the same sex nor had she publicly mentioned any such

feelings or expressions.

       9.      In 2013, SHARON BRADLEY became Principal at Guinn. Prior to her promotion

and assignment as Principal, Ms. Bradley served as Vice Principal at Guinn.

       10.     Ms. Pinson reached out to a school district hotline to report the sexual harassment

from co-worker Issiah and seek advice on handling the situation. The hotline instructed Ms. Pinson

to report the harassment to the school’s vice principal, Sharon Bradley. Ms. Pinson informed Vice

Principal Bradley of the sexual harassment and rumor perpetrated by Issiah.

       11.     As far as Ms. Pinson is aware, no investigation was conducted and no punishment

admonished for Issiah’s inappropriate and deplorable conduct. Ms. Pinson believes the lack of

investigation or follow-up is the result of then-Vice Principal Bradley’s personal relationship with

Issiah as she fought to keep Issiah’s job after he verbally and physically attacked a student.

       12.     Ms. Pinson and Sheila began an intimate relationship. However, the couple did not

become public with the relationship. Issiah continued to taunt Ms. Pinson regarding her sexuality

and relationship with Sheila. Soon after, Ms. Pinson and Sheila’s relationship became public

knowledge among the school’s faculty and staff.

       13.     After Bradley became Principal at Guinn, she called Ms. Pinson into her office to

discuss, among other things, Ms. Pinson’s romantic relationship with Sheila. During this

discussion, Principal Bradley mentioned to Ms. Pinson that her relationship with Sheila was not a

good look for “us” with an indication towards Principal Bradley’s skin color. Soon after, Sheila




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND - Page 3
      Case 4:19-cv-00376 Document 1 Filed 05/23/19 Page 4 of 6 PageID #: 4



was required by Principal Bradley to sign an agreement in which Sheila agreed that she would not

permit Ms. Pinson from being present in her classroom.

        14.     At the end of 2013, Ms. Pinson was notified that her employment contract would

not be renewed for 2014 and that her services would no longer be required. When Ms. Pinson

inquired about a reason for her non-renewal, Principal Bradley informed her it was for reasons of

insubordination. Ms. Pinson received a couple disciplinary write-ups but no single or combination

of disciplinary complaints arose to the degree of egregious action as physical altercation with a

student or other action that would warrant termination or non-renewal.

                                          V.
                       CAUSE OF ACTION: SEXUAL DISCRIMINATION

        15.     Ms. Pinson realleges and incorporates the allegations contained in paragraphs 1-14

as if fully stated herein.

        16.     Defendant violated 42 U.S.C. § 2000e-2(a) and Chapter 21 of the Texas Labor Code

when it discriminated against Ms. Pinson because of her sex and sexual orientation.

        17.     Defendant is a government agency subsidiary and public education.

        18.     Ms. Pinson is a gay African-American woman and belongs to a protected class

under the laws of the United States.

        19.     Ms. Pinson was terminated from her position at Guinn for reasons related her sexual

orientation and gender.

        20.     Ms. Pinson was harassed by Defendant and Defendant’s agent.

        21.     The harassment and termination were based on Ms. Pinson’s sex and sexual

orientation.

        22.     The harassment and termination affected a term, condition, or privilege of Ms.

Pinson’s employment.



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND - Page 4
      Case 4:19-cv-00376 Document 1 Filed 05/23/19 Page 5 of 6 PageID #: 5



        23.     Defendant was aware of the harassment and failed to take appropriate action to

prevent remedial action.

        24.     As a result of the actions of the Defendant, Ms. Pinson suffered damages within the

jurisdictional limits of this Court.

                                              VI.
                                            DAMAGES

        25.     As a result of Defendant’s discriminatory conduct, Ms. Pinson has suffered and will

continue to suffer pecuniary losses, including without limitation, lost wages and other benefits

associated with her employment. Ms. Pinson has suffered non-pecuniary losses, including without

limitation to emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life,

and other non-pecuniary losses.

        26.     Therefore, Ms. Pinson seeks the following damages:

                a. Equitable relief as may be appropriate such as reinstatement, promotion, back

                pay, front pay, and court costs.

                b. Compensatory damages for future pecuniary losses, emotional pain, suffering,

                inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary

                loses.

                c. Punitive Damages to the extent Defendant acted with malice or reckless

                indifference.

                d. Reasonable attorney’s fees and costs including reasonable expert fees.

                e. Pre and post judgment interest at the maximum rate permitted by law.


                                           VII.
                                DEMAND FOR A TRIAL BY JURY




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND - Page 5
      Case 4:19-cv-00376 Document 1 Filed 05/23/19 Page 6 of 6 PageID #: 6



       27.     Pursuant to Rule 81(c)(3)(A) of the Federal Rules of Civil Procedure, Ms. Pinson

has made demand for a trial by jury in this action.

                                               VIII.
                                             PRAYER

       WHEREFORE, premises considered, Ms. Pinson respectfully prays that Defendant be

cited to appear and, that upon a trial on the merits, that all relief requested be awarded to Ms.

Pinson, and for such other and further relief to which Ms. Pinson is justly entitled.



                                                      Respectfully submitted,

                                                      By: /s/ Shayan Elahi
                                                      Shayan Elahi
                                                      Texas Bar No. 24080485
                                                      P.O. Box 630827
                                                      Irving, TX 75063
                                                      T: (407) 902-5282
                                                      F: (888) 633-8920
                                                      E: dallasfortworthattorney@gmail.com




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND - Page 6
